DETAILED ACTION
Elections/Restrictions
1.	Applicant’s election without traverse of Group I, claim(s) 6-13, drawn to a compound of claim 6 and compositions thereof, and species election of 

    PNG
    media_image1.png
    163
    291
    media_image1.png
    Greyscale
in the reply filed on July 22, 2021, is acknowledged with appreciation.  
2.	Claims 14 and 15, drawn to a process of use, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.	

Allowable Subject Matter
3.	After a thorough search, the compounds and compositions of claims 6-13 appear to be free of the art.
Telephone Interview
4.	During a telephone conversation with Applicant’s Attorney, David L. Kershner (Reg. No. 53,112), on September 23, 2021, the examiner indicated that claims 6-13 appear to be free of the art of record and are directed to an allowable product.  Therefore she proposed cancelling claims 14 and 15, drawn to a process of use, in view of allowing claims 6-13.  
	Instead, Applicant preferred to rejoin Group II, method claims 14 and 15, drawn to a process of using the product of Group I, for examination on the merits.

5.	Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on May 26, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112(a)
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.	Claims 14 and 15 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a method of inhibiting OX1R in vitro comprising administering a compound of claim 6 or claim 7, does not reasonably provide enablement for a method of treating any/ all psychiatric or neurological conditions associated with impulse 
	The standard for determining whether the Specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  As recognized by the court in In re Wands, 858 F.2d 731 (Fed. Cir. 1988), that is still the standard to be applied, determined by consideration of the Wands factors (MPEP 2164.01(A)); namely, nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered, with the most relevant factors discussed below
	Nature of the Invention: As stated in MPEP 2164.05(a), “[t]he initial inquiry” for determining whether the Specification is enabling “is into the nature of the invention, i.e., the subject matter to which the claimed invention pertains.”  
	In the instant case, the claimed invention pertains to a method of treating any/ all psychiatric or neurological conditions associated with impulse control deficits comprising administering a compound of claim 6 or claim 7, which are alleged by the Specification to act as selective OX1R receptor antagonists.  
	The State of the Prior Art and the Relative Skill of those in the Art: As stated in MPEP 2164.05(a), “[t]he state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains” and, as stated in MPEP 2164.05(b), “[t]he relative 
	As discussed above, the instantly claimed invention pertains to a method of treating any/ all psychiatric or neurological conditions associated with impulse control deficits comprising administering a compound of claim 6 or claim 7, which are alleged by the Specification to act as OX1R receptor antagonists. 
	Regarding the state of the art of the OX1R receptor, examples of conditions in which OX1R activity is implicated include behavioral arousal, eating disorders (e.g. binge eating, obesity), psychiatric conditions (e.g. schizophrenia, anxiety, mood disorders, reward seeking behavior, alcohol or drug addiction, panic disorders (e.g. panic attacks) and/or anxiety (see WO 2016/034882 A1, paragraphs [0006]-[0009]).  Studies of selective OX1R antagonists demonstrate a beneficial effect in a clinical animal model of panic, as such, OX1R antagonists have been suggested in the treatment of panic disorders (see abstract of Johnson et al, Nature Medicine 2010).
	The Level of Predictability in the Art: The Specification has not enabled the instant claimed compounds for treating any/ all of the recited “psychiatric or neurological condition[s] associated with impulse control deficits,” which, for example, encompasses conditions that are extraordinarily unpredictable and difficult to diagnose, let alone treat, such as Alzheimer's, Huntington’s and Parkinson's, schizophrenia, bipolar disorder, sleep disorders, etc.  Although the clinical and neuropathological aspects of these diseases are distinct, their unifying feature is that each disease can be characterized by impulse control deficits. It is noted that pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833, 166USPQ 18 (CCPA 1970) indicates that the more in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities.  Presently available pharmacological treatments for most psychiatric or neurological disorders are symptomatic and do not necessarily alter the course of or progression of the underlying disease (see Goodman and Gilman's, The Pharmacological Basis of Therapeutics, 10th Edition, page, 549). Because of the high level of unpredictability associated with diseases and conditions such as dementia, mania, or schizophrenia, a greater amount of evidentiary support is needed to fully satisfy the requirement of 35 U.S.C 112(a).
	The specification lists methods of treating such varied psychiatric or neurological conditions such as psychotic disorders, varied types of dementia, and mood disorders using the compounds described in the specification. Yet, the five compounds disclosed in the specification which have data regarding the claimed compounds’ affinity for the OX1R receptor (see Table 2), have no pharmacological or working data regarding the treatment of any such diseases, disorders or conditions. 
	In addition, it has not been shown that the effect of antagonizing the OX1R receptor is accepted in the art as being predictive of the utility alleged, especially when absent of pharmacological data in the specification or the art of record. In particular, Bonaventure et al (J of Pharm and Exp Therapeutics 2015), discuss that “[a]lthough OX appears to play an important role in the aforementioned stress paradigms (e.g., exteroceptive cage exchange and interoceptive NaLac or CO2), not all stressors engage the OX system. Restraint and cold stress, for example, are not effective stimuli for OX activation, and OX1R and OX2R blockade does not alter the pressor and tachycardia 
	The Amount of Direction Provided by the Inventor / Existence of Working Examples: The amount of direction provided by the Applicant is considered to be determined by the Specification and the working examples.  In the instant case, the Specification discloses the in vitro activity of 5 compound species encompassed by claims 6 and 7, which are selective OX1R receptor antagonists, in Table 2 at pages 10-11, demonstrating potent and selective OX1R inhibitory activity and significantly improved metabolic stability when compared to similar compounds of WO 2016/034882.
	Scope or Breadth of the Claims: As stated in MPEP 2164.08, “[t]he focus of the examination inquiry is whether everything within the scope of the claim is enabled” (emphasis added).   Indeed, the Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.”  In re Wright, 999 F.2d 1557 (Fed. Cir. 1993) (emphasis added).  
	At the same time, however, it is also recognized that not everything necessary to practice the invention need be disclosed.  Nor is it necessary that an Applicant test all the embodiments of his invention.  In re Angstadt, 537 F.2d 498 (CCPA 1976) (emphasis added).  In fact, as stated by the court in In re Buchner, 929 F.2d 660 (Fed. Cir. 1991), a patent need not teach, and preferably omits, what is well known in the art. 
Amgen, Inc, v. Chugai Pharmaceutical Co., Ltd. (Fed. Cir. 1991).  As noted by the court in In re Fisher, 427 F.2d 833 (CCPA 1970), the scope of enablement must bear a “reasonable correlation” to the scope of the claims.  See also Ak Steel Corp. v. Sollac, 344 F.3d 1234 (Fed. Cir. 2003) and In re Moore, 439 F.2d 1232 (CCPA 1971).   As stated in MPEP 2164.08, resolution of this concern requires two stages of inquiry: “[t]he first is to determine how broad the claim is with respect to the disclosure.  The entire claim must be considered.  The second inquiry is to determine if one skilled in the art is enabled to make and use the entire scope of the claim without undue experimentation”.
	As to the first inquiry, as discussed above, the claims are drawn to a method of treating a psychiatric or neurological condition(s) associated with impulse control deficits comprising administering a compound of claims 6 or 7, which are alleged by the Specification to act as OX1R receptor antagonists.  Considering that treatment of any/ all psychiatric or neurological condition(s) associated with impulse control deficits encompasses thousands of conditions (see e.g. the list described in pages 12-13 of the Specification):
“a disease or condition selected from the list consisting of (1) treatment or prevention of substance abuse/dependence/seeking or addiction as well as relapse prevention (including but not limited to drugs, such as cocaine, opiates such as morphine, barbiturates, benzodiazepines, amphetamines, nicotine/tobacco and other WO 2019/063605PCT/EP2018/076108(4) cognitive dysfunction in psychiatric or neurological disorder, cognitive impairments associated with schizophrenia, Alzheimer's disease and other neurological and psychiatric disorders, (5) mood disorders, bipolar disorder, mania, depression, manic depression, borderline 5personality disorder, antisocial personality disorder, aggression such as impulsive aggression, suicidality, frontotemporal dementia, obsessive compulsive disorder, delirium, affective neurosis/ disorder, depressive neurosis/disorder, anxiety neurosis, dysthymic disorder, (6) sexual disorder, sexual dysfunction, psychosexual disorder, (7) impulse control disorders such as pathological gambling, trichotillomania, intermittent 10explosive disorder, kleptomania, pyromania, compulsive shopping, internet addiction, sexual compulsion, (8) sleep disorders such as narcolepsy, jetlag, sleep apnea, insomnia, parasomnia, disturbed biological and circadian rhythms, sleep disturbances associated with psychiatric and neurological disorders, 15(9) treatment, prevention and relapse control of impulsivity and/or impulse control deficits and/ or behavioural disinhibition in any psychiatric and/ or neurological condition, (10) personality disorders such as borderline personality disorder, antisocial personality disorder, paranoid personality disorder, schizoid and schizotypal personality disorder, histrionic personality disorder, narcissistic personality disorder, avoidant personality disorder, dependent 20personality disorder, other specified and non-specified personality disorders (11) neurological diseases, such as cerebral oedema and angioedema, cerebral dementia like e.g. Parkinson's and Alzheimer's disease, senile dementia; multiple sclerosis, epilepsy, temporal lobe epilepsy, drug resistant epilepsy, seizure disorders, stroke, myasthenia gravis, brain and meningeal infections like encephalomyelitis, meningitis, HIV as well as schizophrenia, 25delusional disorders, autism, affective disorders and tic disorders.”

it is evident that the claims are broad. 
	Yet, as discussed above, the instant Specification discloses only in vitro inhibitory activity of 5 compound species encompassed by claims 6 and 7 against the OX1R receptor.  As such, the claim is extremely broad with respect to the disclosure.  The second inquiry is discussed in detail below.  
	Amount of Experimentation Necessary: In view of all of the foregoing, at the time the invention was made, it would have required undue experimentation to practice the entire scope of the invention as claimed.  As discussed above, the claims are drawn to a method of treating a psychiatric or neurological condition(s) associated with impulse control deficits comprising administering a compound of claim 6 or claim 7.  Since treatment of any psychiatric or neurological condition characterized by impulse control deficits is extremely complex, the nature of the instant invention considered to be one of extreme complexity.  
	In the instant case, this complexity is exacerbated by the broadness of the scope of “psychiatric or neurological condition associated with impulse control deficits” with respect to the disclosure since said conditions encompass thousands, and potentially hundreds of thousands of conditions, whereas the instant Specification discloses only the compound species’ in vitro inhibitory activity against the OX1R receptor.  Although the relative skill of those in the art to which the invention pertains is high, the state of the art and unpredictability within the art is such that even the most talented artisan could not reasonably predict which of the thousands, or potentially hundreds of thousands of psychiatric or neurological conditions associated with impulse control deficits encompassed by the claims could be treated by the alleged activity of the Bonaventure et al, it is highly unpredictable whether any compound within claims 6 or 7 would, in fact, be usable across any/ all said condition(s).  As such, the only way to ascertain which of the thousands, and potentially hundreds of thousands, of conditions encompassed by the claims are treatable based on the limited disclosure would require undue experimentation.  That is, the only way one skilled in the art is enabled to treat the entire scope of the claim based on the instant disclosure entails undue experimentation.
	To overcome this rejection, Applicant should narrow the scope of the conditions to be treated such that they bear a reasonable correlation with the disclosure, i.e. limit the psychiatric or neurological conditions associated with impulse control deficits to specific addiction (substance use) disorders, specific personality disorders such as borderline personality disorder, specific eating disorders such as binge eating disorder, and/or panic disorder.

Conclusion
8.	In conclusion, claims 6-15 are pending in the application. Claims 14 and 15 are currently    rejected.  Claims 6-13 presently appear allowable over the art of record. 


Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628        

/CRAIG D RICCI/Primary Examiner, Art Unit 1611